            Case 5:19-cv-00834-DAE Document 49 Filed 10/12/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

MALIBU MEDIA, LLC,                                )
                                                  )
       Plaintiff,                                 ) Civil Action Case No. 5:19-CV-00834-DAE
                                                  )
v.                                                )
                                                  )
JOHN DOE,                                         )
                                                  )
       Defendant.                                 )
                                                  )

                       PLAINTIFF’S OPPOSED MOTION FOR EXTENSION
                          OF DISCOVERY AND EXPERT DEADLINES

       Under Fed. R. Civ. P. 16(b)(4), Plaintiff, Malibu Media, LLC, moves for entry of an order

extending the discovery deadline, and states:

       1.       This is a case for copyright infringement arising under United States Copyright Act

of 1976, as amended, 17 U.S.C. §§ 101 et seq.

       2.       Plaintiff filed its initial Complaint on July 15, 2019 [CM/ECF 1].

       3.       On January 21, 2020, the Court entered a Scheduling Order setting a discovery

deadline of October 20, 2020 [CM/ECF 25].

       4.       The parties thereafter submitted a Joint Motion to Modify the Scheduling Order,

which was granted by this Court on April 14, 2020 [CM/ECF 30].

       5.       Since this time, the parties have worked diligently to serve and respond to discovery

requests, schedule depositions, and engage experts. The parties are continuing to work through

discovery issues and production of documents and have one deposition scheduled.

       6.       Due to several other ongoing cases, corresponding work, and circumstances

surrounding to the appearance and progression of COVID-19 virus, Plaintiff requires additional
            Case 5:19-cv-00834-DAE Document 49 Filed 10/12/20 Page 2 of 4




time to complete discovery and seeks and extension of expert deadlines.

       7.        Specifically, attorney, staff, and family members of Plaintiff’s counsel’s office and

another law firm located in the same office space have been exposed to and/or have contracted

COVID-19 at various times over the last several months during the pandemic causing delays and

instances whereby prolonged quarantining was required. Likewise, members and employees of

Plaintiff have been exposed to and/or contracted COVID-19 over the last several months during

the pandemic causing delays and instances where prolonged quarantining was required.

       8.        The COVID-19 pandemic and the direct effects to counsel and Plaintiff have caused

numerous disruption, delays and logistical issues such that completing discovery and retaining an

expert timely under the schedule entered in January, prior to the pandemic, was impracticable

under these circumstances of the COVID-19 pandemic.

       9.        Additionally, Chief District Judge Garcia of the Western District of Texas has

issued numerous Orders and Supplemental Orders regarding court operations under the exigent

circumstances created by the COVID-19 pandemic, which include a continuance of any civil jury

trials scheduled to begin through October 31, 2020 (nearly seven (7) months of no jury trials and

other protocols implemented due to the pandemic).

       10.       These factors have necessarily shifted the cases on the Court’s calendar such that

the relief requested herein should not otherwise delay the proceedings.

       11.       Further, on October 1, 2020, Defendant sought leave to modify the scheduling order

and be granted leave to amend his answer and add potential counterclaims [CM/ECF 47].

       12.       The relief sought by Defendant necessarily demands that the discovery cutoff date

be modified to allow Plaintiff additional time to engage in discovery on any newly-filed

counterclaims.



                                                   2
          Case 5:19-cv-00834-DAE Document 49 Filed 10/12/20 Page 3 of 4




       13.     The parties engaged in a discussion surrounding Defendant’s request, to which

Plaintiff did not object provided the expert deadlines and discovery cutoff deadline sought in this

Motion were also adjusted.

       14.     Defendant refused to agree to the broader modification of the scheduling order or

the extension of the expert deadlines and thus filed his motion as “Opposed” [CM/ECF 47].

       15.     Defendant submitted his expert designation and report on September 2, 2020.

       16.     Plaintiff is respectfully requesting that the Court modify the expert disclosure

deadlines in the Court’s January 21, 2020 scheduling order as amended in CM/ECF 30 to sixty

(60) days before the close of discovery to allow for any issues with the expert’s schedule and time

needed to prepare his report for Plaintiff.

       17.     Plaintiff also respectfully requests an extension of the discovery deadline by one

hundred twenty (120) days from the date of entry of an order on this Motion so that it can review

any newly filed counterclaims and conduct discovery thereon.

       18.     This motion is made in good faith and not for the purpose of undue delay.

       WHEREFORE, Plaintiff respectfully requests an extension of the discovery deadlines by

one hundred twenty (120) days from the date of entry of an order on this motion and a modification

of the expert deadlines such that all parties shall file their designation of testifying experts and

shall serve on all parties, but not file, the materials required by Fed. R. Civ. P. 26(a)(2)(b) by sixty

(60) days prior to the close of discovery.

Dated: October 12, 2020                                 Respectfully submitted,

                                                        By: /s/ Paul S. Beik
                                                        PAUL S. BEIK
                                                        Texas Bar No. 24054444
                                                        S.D. Tex. ID No. 642213
                                                        BEIK LAW FIRM, PLLC
                                                        8100 Washington Ave., Suite 1000


                                                   3
         Case 5:19-cv-00834-DAE Document 49 Filed 10/12/20 Page 4 of 4




                                                     Houston, TX 77007
                                                     T: 713-869-6975
                                                     F: 713-868-2262
                                                     E-mail: paul@beiklaw.com
                                                     ATTORNEY FOR PLAINTIFF

                                  GOOD FAITH CERTIFICATION

       Pursuant to Fed. R. Civ. P. 37(a)(1), Plaintiff hereby certifies that it attempted to confer

through email and by phone with Defendant’s counsel in a good faith effort to resolve the issues

raised by this Motion. Defendant opposes the relief sought herein.

                                                     By: /s/ Paul S. Beik
                                                     PAUL S. BEIK


                                CERTIFICATE OF SERVICE
       I hereby certify that, on October 12, 2020, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.

                                                     By: /s/ Paul S. Beik
                                                     PAUL S. BEIK




                                                4
